283 F.2d 514
George GALLOWAY, Appellant,v.WARDEN, MARYLAND PENITENTIARY, Appellee.
No. 8110.
United States Court of Appeals Fourth Circuit.
Argued Nov. 9, 1960.Decided Nov. 10, 1960.

Appeal from the United States District Court for the District of Maryland, at Baltimore; W. Calvin Chesnut, Judge.
George Edward Thomsen, Baltimore, Md.  (Court-assigned counsel), for appellant.
Mary Arabian, Asst. Atty Gen. of Maryland (C. Ferdinand Sybert, Atty. Gen. of Maryland, and James H. Norris, Jr., Sp. Asst. Atty. Gen. of Maryland, on brief), for appellee.
Before SOBELOFF, Chief Judge, and SOPER and BOREMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal by George Galloway, who has been allowed to appeal in forma pauperis from an order of the United States District Court for the District of Maryland, denying, without a hearing, his petition for a writ of habeas corpus.  He is now confined in the Maryland Penitentiary, having been convicted in the Criminal Court of Baltimore City in 1945 of rape, for which he was given a life sentence, two charges of assault with intent to murder, four burglaries and for carrying a deadly weapon.  On the latter charges he was sentenced to an aggregate of thirty-seven years, to be served concurrently with the life sentence.


2
He raises a number of contentions, but we find none of them of sufficient merit to warrant disturbance of the action of the District Court.

The order of the District Court is

3
Affirmed.